ICJ_163_ImmunitiesCriminalProceedings_GNQ_FRA_2019-04-17_ORD_01_NA_00_EN.txt.          COUR INTERNATIONALE DE JUSTICE


            RECUEIL DES ARRÊTS,
     AVIS CONSULTATIFS ET ORDONNANCES


  IMMUNITÉS ET PROCÉDURES PÉNALES
       (GUINÉE ÉQUATORIALE c. FRANCE)


        ORDONNANCE DU 17 AVRIL 2019




                2019
         INTERNATIONAL COURT OF JUSTICE


          REPORTS OF JUDGMENTS,
       ADVISORY OPINIONS AND ORDERS


IMMUNITIES AND CRIMINAL PROCEEDINGS
       (EQUATORIAL GUINEA v. FRANCE)


            ORDER OF 17 APRIL 2019

                        Mode oﬃciel de citation :
      Immunités et procédures pénales (Guinée équatoriale c. France),
         ordonnance du 17 avril 2019, C.I.J. Recueil 2019, p. 355




                             Oﬃcial citation :
    Immunities and Criminal Proceedings (Equatorial Guinea v. France),
            Order of 17 April 2019, I.C.J. Reports 2019, p. 355




                                                            1168
                                             No de vente:
ISSN 0074-4441                               Sales number
ISBN 978-92-1-157370-1

                               17 AVRIL 2019

                               ORDONNANCE




  IMMUNITÉS ET PROCÉDURES PÉNALES
   (GUINÉE ÉQUATORIALE c. FRANCE)




IMMUNITIES AND CRIMINAL PROCEEDINGS
   (EQUATORIAL GUINEA v. FRANCE)




                               17 APRIL 2019

                                    ORDER

                                                                       355




              INTERNATIONAL COURT OF JUSTICE
                               YEAR 2019
                                                                                 2019
                              17 April 2019                                    17 April
                                                                              General List
                                                                               No. 163
IMMUNITIES AND CRIMINAL PROCEEDINGS
               (EQUATORIAL GUINEA v. FRANCE)




                                ORDER


  The President of the International Court of Justice,
   Having regard to Article 48 of the Statute of the Court and to Arti-
cle 44, paragraphs 3 and 4, of the Rules of Court,
   Having regard to the Order dated 24 January 2019, whereby the Court
ﬁxed 24 April 2019 and 24 July 2019 as the respective time-limits for the
ﬁling of a Reply by the Republic of Equatorial Guinea and a Rejoinder
by the French Republic;
   Whereas, by a letter dated 11 April 2019 and received in the Registry
on the same day, the Agent of the Republic of Equatorial Guinea
requested the Court to extend by two weeks the time-limits for the ﬁling
of the Reply and the Rejoinder, and indicated the reasons for that request;
and whereas, on receipt of that letter, the Registrar transmitted a copy
thereof to the Agent of the French Republic, in accordance with Arti-
cle 44, paragraph 3, of the Rules of Court;
   Whereas, by a letter dated 12 April 2019 and received in the Registry
on the same day, the Agent of the French Republic indicated that his
Government had no objection to the extension of the time-limits requested
by the Republic of Equatorial Guinea,
  Extends to 8 May 2019 the time-limit for the ﬁling of the Reply of the
Republic of Equatorial Guinea;
  Extends to 21 August 2019 the time-limit for the ﬁling of the Rejoinder
of the French Republic; and
  Reserves the subsequent procedure for further decision.

                                                                         4

        immunities and criminal proceedings (order 17 IV 19)          356

   Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this seventeenth day of April two thousand
and nineteen, in three copies, one of which will be placed in the archives
of the Court and the others transmitted to the Government of the Repub-
lic of Equatorial Guinea and the Government of the French Republic,
respectively.

                                  (Signed) Abdulqawi Ahmed Yusuf,
                                                  President.
                                       (Signed) Philippe Couvreur,
                                                    Registrar.




                                                                        5

